EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. US 10685157 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the current application recites general purpose computer components (a programmable circuit operatively connected to memory for and storing instructions) for executing instructions to carry out all of the functional limitations of the method of scan partitioning a circuit as recited in claim 12 of US patent US 10685157 B2.
The Examiner would like to point out that MPEP 2114(I) recites, “functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function”; hence, the functional claim language of claim 12 in US 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 in U.S. Patent No. US 10685157 B2 to include a general purpose computer for executing computer executable instructions for carrying out the functional limitations of claim 12 in U.S. Patent No. US 10685157 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that general purpose computer would have provided a means for executing computer executable’s instructions for carrying out the functional limitations of claim 12 in U.S. Patent No. US 10685157 B2.

Reasons for Allowance
Claims 1-11 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to A method of scan partitioning a circuit for use in circuit design for test.
The prior art of record, and in particular Huang, Steve C. et al. (US 20040015803 A1), teaches A computer implemented process for developing a circuit design layout comprising: receiving a netlist that includes cells interconnected by circuit paths, wherein a plurality of the cells are scan cells connected in at least one scan chain; ordering the scan cells according to a prescribed scan cell ordering rule so as to produce a plurality of ordering relationships among scan cells; assigning respective 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A system for partitioning circuit cells of a circuit design into scan groups useable to form scan chains in the circuit design, the system comprising: a programmable circuit; a memory operatively connected to the programmable circuit, the memory storing instructions which, when executed by the programmable circuit, cause the system to perform: calculating a power score for each of a plurality of circuit cells within a circuit design based on one or more physical cell parameters of the plurality of circuit cells used in the circuit design; sorting the plurality of circuit cells according to the power score; defining a plurality of scan groups; selecting a highest unassigned circuit cell of the plurality of circuit cells; assigning the highest unassigned circuit cell to a scan group of the plurality of scan groups having a lowest aggregate power score” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method for partitioning circuit cells of a circuit design into scan groups useable to form scan chains in the circuit design, the method comprising: calculating a power score for each of a plurality of circuit cells within a circuit design 
Dependent claims 2-11 and 17-20 depend from respective claims 1 and 16; hence, are allowed for the same reasons as cited, above, since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20150248515 A1 is directed to scan cell selection for creating partial scan designs based on control and observation weight values; and, is a good teaching reference.
US 20090288045 A1 is directed to design planning information for optimizing scan elements during design planning by reordering scan cells using a modified cost function for determining scan cell connections; and, is a good teaching reference
US 20070234157 A1 is directed to compression hardware for use in testing an electronic circuit for possible defects; and, is a good teaching reference.
US 7188323 B2 is directed to improving the default testing by optimizing the order of scan cells in a scan chain, the order of the scan cells being determined by using a cost value computed from costs assign to orderings of individual pairs of scan cells; and, is a good teaching reference.
US 20050228616 A1 is directed to design for testability using a cost function for establishing an affinity between cells in a corresponding scan cells; and, is a good teaching reference.
US 20040015803 A1 is directed to electronic circuit design of scan chains whereby scan cells are grouped and sorted by descending order of source clock trigger times; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112